Citation Nr: 0504227	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
shoulder trauma with impingement syndrome, major, status post 
bursectomy and surgical repair, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a disability of the 
right arm.

3.  Entitlement to service connection for a disability of the 
right hand.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to April 
1960.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from determinations by the RO in San Juan, 
the Commonwealth of Puerto Rico.  Although the RO has 
developed several claims for appeal, the veteran indicated in 
a VA Form 9 (Appeal to Board of Veterans' Appeals), dated in 
July 2004, that he wished to pursue an appeal only with 
respect to the rating assigned for the disability of his 
right shoulder and service connection for disabilities of his 
right arm and hand.  Accordingly, the issues presented for 
appeal have been characterized as set forth above, on the 
title page of this preliminary order.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran's appeal was certified to the Board in July 2004.  
Later that same month, the veteran submitted a VA Form 9.  
Among other things, he checked a box on the form indicating 
that he wanted to appear at a BVA hearing at the RO.  The 
request is timely, and there is nothing in the record to show 
that the hearing has been held or that the request has been 
withdrawn.  Consequently, a remand is required.  38 C.F.R. 
§§ 19.9, 20.700(a), 20.703, 20.1304(a) (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at the 
RO.  The veteran and his representative 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


